WISS, Judge
(concurring):
I concur fully in the opinion and the disposition ordered by the majority. In doing so, however, I want to make clear that I believe that one of the procedural aspects of that disposition potentially raises a number of issues that I expressly reserve for consideration until and unless they become ripe for decision.
I
Part of our mandate today contemplates the contingency that the convening authority orders a limited factfinding hearing under United States DuBay, 17 USCMA 147, 37 CMR 411 (1967), and that the military judge conducting that hearing finds no multiple representation or that the presumption of a conflict of interest was rebutted. In that eventuality, we direct that “the record will be returned to the Judge Advocate General of the Air Force for submission to the Court of Military Review for further review under Article 66, UCMJ, 10 USC § 866. Thereafter, Article 67 ... shall apply.” 36 MJ at 457-58.
In the course of utilizing the device first articulated in DuBay, see Art. 39(a), Uniform Code of Military Justice, 10 USC § 839(a), this Court sometimes has followed the procedure provided by the majority here. See, e.g., United States v. Lonetree, 35 MJ 396, 414 (CMA 1992), cert. denied, — U.S.-, 113 S.Ct. 1813, 123 L.Ed.2d 444 (1993). Indeed, in DuBay itself the Court ordered that, in essence, if the facts found and the legal conclusions reached were adverse to the accused, then the case should perk back up the judicial chain of review, citing Article 66 (although I do note that the decretal provision in that case also ordered that the law officer, now the military judge, first, would “return the record to the convening authority” for review under Articles 61 and 64, UCMJ, 10 USC §§ 861 and 864, respectively, before the case would be submitted to the Board of Review, now the Court of Military Review). 17 USCMA at 149, 37 CMR at 413.
On the other hand, this Court has sometimes ordered that the case be returned directly to this Court in the circumstance like that set out earlier. For instance, in United States v. Payton, 23 MJ 379, 382 (CMA 1987), a unanimous Court ordered that, when the limited hearing is concluded, the military judge “will enter findings of fact and conclusions of law and then return the record and a verbatim transcript of the hearing directly to this Court.” Ironically, Payton involved an issue of defense counsel’s loyalty to his client in his representation — an issue not entirely dissimilar to the issue on which we granted review in this case. The Payton decision cited as authority for its disposition the Court’s earlier decision in United States v. Killebrew, 9 MJ 154, 162 (CMA 1980), where the Court similarly kept a string on the post-hearing treatment of the case; and the Court has followed a similar procedure even in more recent cases, see, e.g., United States v. Giambra, 33 MJ 331, 335 (CMA 1991).
II
It seems to me that a rational argument can be made in favor of the latter option. This case, for instance, has received its full, orderly appellate review provided by statute up to this point. On appellant’s petition in this Court, we granted review of an issue of law in which we now find that more factual development of the record is necessary for our resolution. In this posture, it might seem logical that, once that supplementation of the record is accomplished, it then will be this Court’s responsibility to resolve the issue of law that led to the hearing in the first place.
At the same time, I am not logically or legally opposed to permitting review in the Court of Military Review in the interim between the DuBay limited hearing and *459this Court’s consideration. This route, however, does raise a number of questions that, at some point, might face this Court (and possibly, even earlier, the Court of Military Review). Those questions all, in one way or another, relate to the scope of review powers of the Court of Military Review at that stage.
For instance, may appellant raise in that court any legal, factual, or sentence-appropriateness issue that he could have raised the first time in that forum? Or, instead, is appellant limited to issues related to the factual hearing ordered here? If the latter, what is the language in Article 66 to support such a limited review by that court; if the former, what is the logic in an appellate process that permits an appellant two full-blown opportunities to attack his conviction or his sentence?
Moreover, what, if any, restrictions exist at that stage on the Court of Military Review’s factfinding powers under Article 66? Does that court’s power to review facts de novo extend to all facts, even those relating only to satellite litigation like the limited hearing ordered here (or, indeed, to satellite litigation at an original trial, such as evidentiary objections or motions)? Or, instead, does Article 66 empower that court with such authority only as to facts relating directly to an accused’s guilt? Cf. Art. 62, UCMJ, 10 USC § 862 (In an appeal by the United States from a military judge’s order or ruling “which terminates the proceedings with respect to a charge or specification or which excludes evidence that is substantial proof of a fact material in the proceedings, ... the Court of Military Review may act only with respect to matters of law, notwithstanding section 866(c) of this title (article 66(c)).”). See Art. 62(a)(1) and (b).
These questions are difficult ones, and they are questions that seemingly inevitably will arise, either at some stage of this case’s further development or in some similar case. Recognizing the potential for future litigation of these issues, though, I concur.